Citation Nr: 1514444	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated October 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected posttraumatic stress disorder (PTSD) include irritability, anxiety, outbursts of anger, hypervigilance, intrusive thoughts, near-continuous depression, deficiencies in judgment, poor impulse control, nightmares, insomnia, low energy, difficulty concentrating, mildly impaired memory, rapid speech, tangentiality, rambling thought process, poor self-esteem, avoidance, detachment, restricted affect, suicidal ideations, and feelings of guilt, hopelessness, and worthlessness.

2.  The evidence of record demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

I.  Increased Rating for PTSD

In an October 2009 rating decision, service connection was granted for PTSD, to which a rating of 50 percent disability rating was assigned, effective August 18, 2009.  The Veteran appealed, seeking a higher initial rating for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

During an October 2009 VA examination, the Veteran reported symptoms of anger, depression, significant hyper arousal, insomnia, irritability, decreased energy, significant guilt, difficulty concentrating, marked hypervigilance, detachment from other people, and avoidance of anything that reminded him of the military or Vietnam.  He stated that while on active duty, he served on a guerilla team in Vietnam and was responsible for the deaths of many enemy soldiers and likely some civilians.  His mood was dysthymic and labile.  The Veteran reported difficulty focusing his thoughts and attention for extended periods of time and stated that he forced himself to keep busy in order to avoid thinking about Vietnam.  He also reported a lack of interest in activities that he once enjoyed before service.  The Veteran reported significant problems controlling and modulating his response to anger, such that he feared getting so angry that he might kill someone.  The Veteran reported consciously limiting his alcohol consumption because of past experiences in which he drank to excess and was unable to control his anger and aggression.  He indicated that restraining orders were issued against him on a couple of occasions.  The Veteran also reported three failed marriages and one failed long-term relationship before marrying his current wife, which he believed would also end in divorce.  He reported a relatively good relationship with his four children and three grandchildren.  The Veteran reported some suspiciousness, stating that he did not trust people, and was constantly aware of the people around him, what weapons they may have access to, how they may use them against him, and how he would respond.  The Veteran reported suicidal ideations at times and one suicide attempt several years earlier, but stated that he would not act on those thoughts again because of his faith, his children, and his grandchildren.  The examiner indicated that the Veteran's symptoms were indicative of moderate to significant levels of psychological and emotional distress.  The examiner provided a diagnosis of PTSD and assigned a GAF score of 55.

During a May 2010 VA examination, the Veteran reported symptoms of depressed mood, irritability, outbursts of anger, hypervigilance, intrusive thoughts, difficulty concentrating, low energy, poor self-esteem, constant feelings of hopelessness, difficulty sleeping, and recurrent distressing dreams.  The Veteran's mood was depressed and angry, and he reported frequent intrusive thoughts and combat-related nightmares approximately one per week.  He stated that he avoided military functions, memorials, veterans, and anything else that reminded him of Vietnam.  The Veteran described his typical mood as "could care less, want to die, don't want to exist anymore."  The Veteran reported feeling detached and estranged from others, particularly his wife.  He reported suicidal ideations, but stated that his religious beliefs precluded him from acting on those thoughts.  The Veteran denied panic attacks, homicidal ideations, or difficulty with activities of daily living.  The examiner noted that the Veteran endorsed a restricted range of affect, including an inability to have loving feelings.  The examiner observed mildly impaired immediate memory, rapid speech, tangentiality, and rambling thought process.  The diagnoses were PTSD and major depressive disorder.  The examiner noted that the Veteran's PTSD symptoms caused deficiencies in thinking due to intrusive thoughts of combat, rumination, poor concentration, and poor memory; deficiencies in mood due to depression, feelings of hopelessness, passive suicidal ideation, reduced energy, and low self-esteem; and deficiencies in family relations.  The examiner indicated that the Veteran's PTSD symptoms did not affect his work.  However, the examiner also noted that the Veteran was only "technically employed" as a commercial loan specialist and rental property owner, as business was "dead" due to the economy.  A GAF score of 55 was assigned.

VA treatment records indicate that the Veteran received psychotherapy treatment approximately twice a month throughout the pendency of this appeal.    VA psychotherapy records dated May 2010 through the present indicate that the Veteran consistently reported symptoms of anger, irritability, stress, difficulty sleeping, nightmares, depression, a history of difficulty maintaining intimate relationships, and chronic anxiety, secondary to PTSD.  Stressors included financial troubles, an inability to sustain adequate employment, and marital discord.  The Veteran reported frequent suicidal ideations, but denied any intent due to his religious beliefs.  He frequently discussed how his experiences in Vietnam negatively affected his life, including several failed relationships and marriages, distance from friends and family, and occupational problems, including lost job opportunities, not getting along with clients and coworkers, and being barred from union groups.  He frequently reported getting into verbal altercations with his wife and children.  The diagnoses included chronic PTSD, recurrent major depressive disorder with partner/relationship problems, and rule out dysthymia.  GAF scores ranged from 54 to 58.

In June 2010, the Veteran underwent another VA examination pursuant to his TDIU claim.  The examiner conducted a thorough evaluation of the Veteran's non-service-connected physical disabilities, including residuals of a left hand injury, restless leg syndrome, esophageal reflux syndrome, and erectile dysfunction.  The examiner indicated that the Veteran was currently unemployed and opined that "[the Veteran's] unemployability is mostly related to his PTSD condition."

In October 2010, the Veteran agreed to try psychiatric medication.  By November 2010, the Veteran reported that he did not notice much improvement to his mood with medication.  However, he stated that a friend told him that he seemed calmer and more relaxed since starting Celexa.  

A November 2010 VA treatment record indicates that the Veteran's treatment providers developed an interdisciplinary mental health treatment plan, which included medication management, case management, individual therapy sessions, group therapy sessions, and PTSD education.  The record shows that the Veteran's PTSD was manifested by symptoms of intrusive thoughts, nightmares, distress at cue exposure, decreased interest and participation, restricted range of affect, detachment, irritability, outbursts of anger, poor concentration, scanning for safety, easy startle, and avoidance of thoughts or feelings about Vietnam.  The Veteran characterized his symptoms an 8 out of 10 in severity.  The record indicates that the Veteran's depression was manifested by symptoms of depressed mood, irritability, excessive guilt, and social isolation.  The veteran characterized these symptoms as a 3 out of 10 in severity.  The Veteran indicated that he would never intentionally take his own life, but stated that he did not care if he died.  The Veteran's mood varied from euthymic to depressed, with congruent affect appropriate to the mood.  The Veteran indicated that he exercised regularly to reduce stress.  The Veteran reported having a good relationship with his four children and three grandchildren, but stated that he was shunned by extended family members.  The treatment provider referred the Veteran to an anger management course and recommended coping skills educational classes.  

A November 2010 letter from a private treatment provider indicates that the Veteran reported symptoms of anxiety, depression, irritability, anger flare-ups, rage, memory loss, sleep disturbance, chronic marital problems, and ongoing legal difficulties.  The Veteran reported that although he had no specific plans to harm himself, he had suicidal thoughts on a weekly basis and "pray[ed] every night that God will take him."  With regard to social impairment, the Veteran reported that ever since his service in Vietnam, he self-sabotaged relationships and emotionally isolated himself from others.  He reported verbally abusing his wives, using threats to frighten them, and being kicked out of his church due to anger flare-ups.  With regard to occupational impairment, the Veteran reported "grossly inappropriate behavior" on the job, such as throwing two men off a scaffold while working as a bricklayer.  The Veteran indicated that his aggressive behavior toward others resulted in several lost contracting jobs a bad reputation in the bricklaying industry.  He also reported constant memory loss and an inability to concentrate on business.  The treatment provider characterized the Veteran's PTSD symptoms as "severe" and assigned a GAF score of 45.

In March 2011, the Veteran was referred to a VA psychiatrist by his anger management group leader due to increased depression and suicidal ideations.  The Veteran was vague about his suicidal ideations, but stated that he would not act on his thoughts because of his religious beliefs.  The treatment record indicates that the Veteran reported increased depression, marital discord, and perceived rejection by one of his children.  The treatment provider discussed partial psychiatric hospitalization, but the Veteran declined.  The plan was to continue anger management and psychotherapy.  A GAF score of 58 was assigned.  

In June 2011, the Veteran was denied VA vocational rehabilitation benefits after a vocational counselor determined that it would be "medically infeasible to complete a program of services leading to successful employment."  The vocational counselor found that:

Due to the severity of [the Veteran's] PTSD, he has a very difficult time dealing with other people.  He is often 'gruff' and has a tendency to tell people what he feels.  He has been in business for himself for many years, but his business if failing.  One of the main issues is that he tends to 'burn bridges' with his customers, and is not getting repeat business.  He also becomes quite combative with people, and has ended up in legal difficulties due to this.  Due to his hand impairment, he is unable to perform heavy lifting, and is unable to resume past work in brick laying.  His knee and shoulder impairments prevent him from being able to [perform] repetitive lifting, bending, kneeling, or standing. 

His service-connected disabilities contribute in substantial part to the vocational impairment in the following manner:  His PTSD symptoms are so severe that it is felt he is not capable of working in any type of a work setting at this time.

He has not overcome the impairment to employability because he is lacking in transferable education, skills, and work experience that would qualify him for suitable employment that would be compatible with his disabling limitations . . . [a]lthough the has attended college and has gained skills in math, finance, and bricklaying.  However, due to the severity of all of his impairments, he is unable to tap into these skills.  Therefore, his situation of not being suitably employed is beyond his control.

During a September 2011 VA examination, the Veteran reported chronic symptoms of depressed mood "pretty much all of the time," low self-esteem, low energy levels, feelings of worthlessness and hopelessness, recurrent and intrusive distressing recollections, avoidance of feelings, detachment or estrangement from others, difficulty falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, mildly impaired memory, and constant hypervigilance.  He described his typical mood as cold, detached, angry, and "ready to take anybody on."  The Veteran reported feeling a little calmer with medication and described the effectiveness of therapy as "fair."  His mood was depressed and angry.  He reported continued marital discord and believed that his marriage would soon end in divorce.  He stated that his oldest daughter cut him out of her life, but he got along "okay" with his other three kids.  He reported having several friends, but stated that he was not close to any of them.  The examination report also indicates that the Veteran had a history of violence.  Specifically, the Veteran reported becoming angry and throwing people on the ground after fans at a football game bumped into his brother.  He also reported a road rage incident in 2010, during which he followed another driver to his house and only avoided a physical confrontation because the police arrive.  The Veteran denied panic attacks and suicidal or homicidal ideations.  The examiner indicated that the Veteran had rapid speech; poor impulse control; a restricted range of affect, including an inability to have loving feelings; inappropriate behavior; and was unable to interpret proverbs appropriately, noting that the Veteran applied an aggressive interpretation.  The examiner also indicated that the Veteran's PTSD symptoms caused deficiencies in judgment, thinking, family relationships, mood, and work, noting significant problems with anger, which affected his ability to interact appropriately with others in a work setting.  A GAF score of 55 was assigned.

During a June 2012 Board hearing, the Veteran testified that his PTSD symptoms have increased in severity over the years and had a significant impact on his social and occupational functioning.  With regard to social impairment, the Veteran testified that he had great difficulty maintaining interpersonal relationships, noting a history of three failed marriages and one failed long-term relationship.  He stated that a former live-in girlfriend obtained a restraining order against him, and on one occasion, he spent the night in jail.  The Veteran testified that he has been told that he should start taking medication before he kills someone.  He also reported experiencing significant anger toward his current wife and stated that his children do not want to be around him.  With regard to occupational impairment, the Veteran testified that he was unable to complete his college education after returning from Vietnam.  He stated that he obtained a job as a bricklayer, but constantly got into fights with coworkers.  Subsequently, he started his own masonry business, but it was unsuccessful because the Veteran could not get along with his customers. 

In June 2012, the Veteran submitted a written statement from his spouse, along with a waiver of RO jurisdiction.  The Veteran's spouse indicated that the Veteran lacked patience, frequently became belligerent with customers, lacked confidence, and was very disorganized.  Consequently, the Veteran was unable to retain clients.  The Veteran's spouse also stated that the Veteran was unable to obtain employment elsewhere because he did not have a college degree and had no friends in the business community because of his attitude.  She also stated that she believed the only reason the Veteran's business did well in the past was because the Veteran's ex-wife handled all interactions with customers.   

As discussed above, the Veteran's PTSD is currently assigned a 50 percent rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD causes or more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms including irritability, anxiety, outbursts of anger, hypervigilance, intrusive thoughts, near-continuous depression, deficiencies in judgment, poor impulse control, nightmares, insomnia, low energy, difficulty concentrating, mildly impaired memory, rapid speech, tangentiality, rambling thought process, poor self-esteem, avoidance, detachment, restricted affect, suicidal ideations, and feelings of guilt, hopelessness, and worthlessness.

With regard to social impairment, the evidence of record establishes that throughout the pendency of this appeal, the Veteran felt detached from other people, had difficulty maintaining interpersonal relationships, and endorsed a restricted range of affect, including an inability to have loving feelings.  The Veteran also had a history of three failed marriages and one failed long-term relationship.  He consistently reported marital problems and believed that his fourth marriage would likely end in divorce.  The Veteran initially reported having an "okay" relationship three of his children and no relationship with his oldest daughter or his extended family.  By June 2012, the Veteran testified that none of children wanted to be around him.  He also reported having several friends, but stated that he was not close to any of them.  

With regard to occupational impairment, the evidence of record shows that throughout the pendency of this appeal, the Veteran was unemployed or underemployed.  The Veteran consistently reported that his anger, poor impulse control, and difficulty maintaining interpersonal relationships resulted in frequent conflicts with clients and coworkers, lost job opportunities, "burned bridges" with former customers and employers, and being barred from union groups.  VA treatment records show that the Veteran's PTSD symptoms also resulted in deficiencies in thinking, impaired memory, rumination, poor concentration, rapid speech, tangentiality, and rambling thought process.  The Veteran's spouse indicated that the Veteran lacked patience, lacked confidence, was very disorganized, and frequently acted belligerently toward clients.  The Veteran's spouse also stated that the Veteran was unable to obtain employment elsewhere because he did not have a college degree and had no friends in the business world because of his attitude.  She also stated that she believed the only reason the Veteran's business did well in the past was because the Veteran's ex-wife handled all interactions with customers.   

The evidence demonstrates that GAF scores ranging from 45 to 58 have been assigned, indicating moderate to serious symptoms or difficulty/serious impairment in social, occupational or school functioning.  However, the Board must evaluate all of the evidence of record bearing on the Veteran's social and occupational impairment.  See Carpenter, 8 Vet. App. at 242.  Based on the foregoing, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record does not demonstrate that the Veteran's service-connected PTSD is productive of total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The record shows that the Veteran was able to handle activities of daily living, including chores, self-care, and regular exercise.  Consequently, the Board finds that a rating of 100 percent is not warranted for the Veteran's service-connected PTSD for any distinct period during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture for PTSD is not so unusual or exceptional in nature as to render the 70 percent rating inadequate.  The Veteran's service-connected PTSD has been evaluated as a mental disorder under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As determined above, the Veteran's PTSD is manifested by irritability, anxiety, outbursts of anger, hypervigilance, intrusive thoughts, near-continuous depression, deficiencies in judgment, poor impulse control, nightmares, insomnia, low energy, difficulty concentrating, mildly impaired memory, rapid speech, tangentiality, rambling thought process, poor self-esteem, avoidance, detachment, restricted affect, suicidal ideations, and feelings of guilt, hopelessness, and worthlessness.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  Mauerhan, 16 Vet. App. at 442. The Board finds that the criteria for the 70 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

With consideration of the entire record, the Board finds that the evidence shows that the Veteran's PTSD more nearly approximates the criteria for a rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 70 percent to the Veteran's PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

II.  Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in place for PTSD, which, as determined above, is rated as 70 percent disabling.  Thus, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

The evidence of record indicates that the highest level of education attained by the Veteran is a high school diploma with some college credits.  The record also shows that ever since his discharge from active duty in April 1970, the Veteran worked as a bricklayer, the owner of a masonry company, a self-employed commercial loan specialist for apartment buildings, and a residential property owner.  Although the Veteran occasionally told VA treatment providers that he was working, the evidence of record reveals that throughout the pendency of this appeal, the Veteran was self-employed with little to no clients or income.

During an October 2009 VA examination, the Veteran reported that after service, he completed an apprenticeship program as a bricklayer and worked as a foreman for bricklayers for a number of years before owning his own masonry company.  The Veteran stated that he most recently worked as a commercial loan specialist, but due to the economy, business was very poor, and he generated very little income.  

During a May 2010 VA examination, the Veteran reported working as a commercial loan specialist and a rental property owner.  The examiner indicated that the Veteran's PTSD symptoms did not affect his work; however the examiner also stated that the issue of TDIU was moot because the Veteran was technically employed, although his commercial loan and rental property businesses were "dead" due to the poor economy.

VA psychotherapy treatment records from May 2010 to the present indicate that throughout the pendency of this appeal, the Veteran was unable to sustain adequate employment.  The evidence of record also shows that the Veteran reported that his PTSD symptoms caused many occupational problems, such as lost job opportunities, not getting along with clients and coworkers, and being barred from union groups.  

In June 2010, a VA examiner indicated that the Veteran was unemployed and opined that "[the Veteran's] unemployability is mostly related to his PTSD condition."

A November 2010 letter from a private treatment provider shows that the Veteran reported "grossly inappropriate behavior" in occupational settings, such as throwing two men off a scaffold while working as a bricklayer.  The Veteran indicated that his aggressive behavior toward others resulted in several lost contracting jobs and a bad reputation in the bricklaying industry.  He also reported constant memory loss and an inability to concentrate on business.

In June 2011, the Veteran was denied VA vocational rehabilitation benefits because a vocational counselor determined that it would be medically infeasible for the Veteran to complete a program of services leading to successful employment.  The VA vocational counselor found that the Veteran's severe PTSD symptoms caused the Veteran to act in a combative manner and frequently "burn[ed] bridges," resulting in lost customers and no repeat business.  Although the Veteran's non-service-connected physical disabilities were also mentioned, the vocational counselor opined that the Veteran's "service-connected disabilities contribute in substantial part to the vocational impairment," and his "PTSD symptoms are so severe that it is felt he is not capable of working in any type of a work setting at this time."  The vocational counselor also indicated that the Veteran was "lacking in transferable education, skills, and work experience that would qualify him for suitable employment that would be compatible with his disabling limitations," and the severity of his impairments rendered him "unable to tap into" his math, finance, and bricklaying skills.  

A September 2011 VA examiner indicated that the Veteran's PTSD symptoms caused deficiencies in judgment, thinking, mood, and work.  The examiner noted that the Veteran had significant problems with anger, which affected his ability to interact appropriately with others in an occupational setting.

During the June 2012 Board hearing, the Veteran testified that while working as a bricklayer, he constantly got into fights with coworkers.  He also stated that he was unsuccessful as a business owner because he was unable to get along with clients.  

In June 2012, the Veteran's spouse indicated that the Veteran was unable to retain clients because he lacked patience, frequently became belligerent with customers, lacked confidence, and was very disorganized.  The Veteran's spouse also stated that the Veteran was unable to obtain employment elsewhere because he did not have a college degree and had no friends in the business community because of his attitude.  She also stated that she believed the only reason the Veteran's business did well in the past was because the Veteran's ex-wife handled all interactions with customers.   

In June 2012, the Veteran submitted a written statement from the vice president of a commercial mortgage company in Minneapolis, Minnesota, along with a waiver of RO jurisdiction.  The vice president indicated that in his experience, the market for loans on apartment buildings remained largely unaffected by the general state of the national economy and provided specific examples to support this.  

Although the Veteran told treatment providers that his commercial loan business was not profitable due to the poor economy, the Board finds that the evidence of record supports a finding that the Veteran's business failed because of his inability to maintain customers and not because the commercial mortgage industry in Minneapolis was doing poorly.  As noted above, the Veteran's PTSD symptoms resulted in arguments and physical confrontations with coworkers, lost contracts and other job opportunities, belligerent behavior toward clients, a bad reputation in the business community, and being barred from union groups.  The Veteran's PTSD symptoms also caused deficiencies in thinking, rumination, poor concentration, and poor memory.  Furthermore, the June 2010 VA examiner and June 2011 VA vocational rehabilitation counselor both opined that the Veteran's PTSD symptoms rendered him unemployable.  Moreover, the September 2011 VA examiner indicated that the Veteran's significant anger problems affected his ability to interact appropriately with others in an occupational setting.  Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


